Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 6-8 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed 6/2/2022 have been considered and are persuasive. Namely, the prior art of record does not teach the claimed first and second conformal liners as they are described in independent claims 1, 21 and 29.
Peng et al. (US 9,397,045, cited in previous office action) is hereby cited as the closest prior art, as it includes many of the claimed features of the via structure (extending out of the ILD and into the top and bottom conductive lines), as well as a liner that reads on the claimed second conformal liner (see FIG. 1M and 2). However, not only does Peng fail to teach the presence of the first conformal liner, but Peng in fact teaches away from including such a liner: “No barrier layer which has a higher resistance is formed between the conductive features 116A and 128A or between the conductive features 116B and 128B. The performance of the semiconductor device is therefore improved” (column 6, lines 43-47). Thus, one of ordinary skill in the art would not find it obvious to modify Peng in a manner that would arrive at the claimed invention.
For these reasons, claims 1, 21 and 29 and those claims dependent thereon are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896